

116 SRES 770 ATS: Honoring the life of Mark Andrews, former United States Senator for the State of North Dakota.
U.S. Senate
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 770IN THE SENATE OF THE UNITED STATESNovember 12, 2020Mr. Hoeven (for himself, Mr. Cramer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Ms. Hirono, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mrs. Loeffler, Mr. Manchin, Mr. Markey, Mr. McConnell, Ms. McSally, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life of Mark Andrews, former United States Senator for the State of North Dakota.Whereas, on May 19, 1926, Mark Andrews was born in Fargo, North Dakota;Whereas Mark Andrews was a cadet at the United States Military Academy in West Point, New York, from 1944 until 1946, when he received a disability discharge;Whereas Mark Andrews graduated from North Dakota State University in 1949;Whereas Mark Andrews began his career as a farmer in the Red River Valley when he served as an operator of a cattle feeding lot, and subsequently served in numerous agriculture-related positions throughout the State of North Dakota, including serving as—(1)a member of numerous farmer organizations;(2)the Director of the Garrison Conservancy District from 1955 until 1964; and(3)the president of the North Dakota Crop Improvement Association;Whereas Mark Andrews ran for Governor of North Dakota in 1962 and, during a special election in 1963, was elected as a member of the House of Representatives, a position he held until 1981;Whereas, on January 3, 1981, Mark Andrews was sworn in as a United States Senator from North Dakota, serving until January 3, 1987; andWhereas Mark Andrews, during his time as a Senator, was known for his steadfast support for numerous issues, including—(1)issues affecting the men and women who served in the Armed Forces of the United States;(2)issues affecting the agricultural producers, including farmers and ranchers, in the State of North Dakota and throughout the United States;(3)water issues, including the Garrison Diversion; and(4)issues affecting Tribal communities, particularly during his time serving as Chairman of the Select Committee on Indian Affairs of the Senate from 1983 to 1987: Now, therefore, be itThat—(1)the Senate—(A)has heard with profound sorrow and deep regret the announcement of the death of Mark Andrews, former member of the United States Senate from the State of North Dakota; and(B)respectfully requests that the Secretary of the Senate—(i)communicate this resolution to the House of Representatives; and(ii)transmit an enrolled copy of this resolution to the family of Mark Andrews; and(2)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of Mark Andrews.